IN THE COURT OF CRIMINAL APPEALS
                     OF TEXAS
                                    NO. PD-0463-11


                     JAMES TRAVIS HENDERSON, Appellant

                                            v.

                               THE STATE OF TEXAS

                      ON REHEARING OF APPELLANT’S
                    PETITION FOR DISCRETIONARY REVIEW
                    FROM THE FIFTH COURT OF APPEALS
                              COLLIN COUNTY

             Per curiam.

                                     OPINION


      Appellant was convicted of driving while intoxicated and was sentenced to

confinement for 180 days and a fine of $2,000. The Court of Appeals affirmed the

conviction. Henderson v. State, (Tex. App. — Dallas, No. 05-10-00476-CR, delivered

March 2, 2011). Appellant’s petition for discretionary review was dismissed as untimely

filed on June 22, 2011. Appellant has filed a motion for rehearing requesting
                                                                               Henderson - 2

reinstatement of his petition so that it will be considered by this Court. Appellant’s

motion for rehearing is granted. His petition filed in this Court on June 1, 2011, is

reinstated as of August 24, 2011, and will be considered in accord with Tex.R.App.P. 68.

Appellant must file copies of his petition for discretionary review with this Court within

14 days of the date of this opinion. See Tex.R.App.P. 9.3(b).




Delivered August 24, 2011
Do not publish